Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


The amendment filed August 25, 2022, is acknowledged and has been entered. Claim 5 has been amended. 

         	Claims 1-13 and 15-16 are pending in the application. 

  	Claims 1-3, 7, 10-13 and 15-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention or species of invention, there being no allowable generic or linking claim.  

         	Claims 4-6 and 8-9 are under examination.  

Grounds of Rejection Withdrawn
Unless specifically reiterated below, Applicant’s amendments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed.



Grounds of Rejection Maintained


Claim Rejections - 35 USC § 103

	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Remy (WO 2012/069572 A1, IDS) and Zajonic et al (I, 22(2):209-219, 2005, IDS).
Saint-Remy teaches methods comprising the steps of a) providing isolated cells expressing at their surface CD1d;  DRAFT - Page 3 of 7Application No. HEREWITHPreliminary Amendment b) applying the epitope to the isolated cells; c) putting natural killer T (NKT) cells into contact with the cells of step b; d) measuring activation of the said NKT cells; e) modifying the epitope by adding a hydrophobic amino acid to generate a modified epitope  f) applying the modified epitope to isolated cells expressing at their surface CD1d; g) putting NKT cells into contact with the cells of step f, and h) selecting a modified epitope that provides  increased activation of the NKT cells in step g as compared to step d (see pages 10-11 and 13). Saint-Remy teach flanking bulky amino acids on each side and that the NKT cells are CD4+, as NKT cells that are CD4+ can be CD8+, as well, absent a showing otherwise the NKT cells of Saint-Remy include those that are CD8+ as set forth in claims 5 and 8 (see pages 5, 7, 12 and 18).
Zajonic et al teach that the CD1 family includes 5 proteins CD1a, CD1b, CD1c, CD1d and CD1e and that CD1a mediates T cell recognition of glycolipid and lipopeptide antigens and that CD1a can discriminate the peptide component of lipopeptides (see summary and page 209).

Accordingly, one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to practice methods comprising the steps of a) providing isolated cells expressing at their surface CD1a;  DRAFT - Page 3 of 7Application No. HEREWITHPreliminary Amendment b) applying the epitope to the isolated cells; c) putting natural killer T (NKT) cells into contact with the cells of step b; d) measuring activation of the said NKT cells; e) modifying the epitope by adding a hydrophobic amino acid to generate a modified epitope  f) applying the modified epitope to isolated cells expressing at their surface CD1a; g) putting NKT cells into contact with the cells of step f, and h) selecting a modified epitope that provides increased activation of the NKT cells in step g as compared to step d because one of skill in the art would recognize that CD1a and CD1d are members of the same CD1 family such that epitopes that bind to CD1a with increased capacity should be obtainable by methods as taught for CD1d by substituting CD1d with CD1a.  
Therefore, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of the invention, as evidenced by the references.

Claims 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Remy (WO 2012/069572 A1, IDS) and Zajonic et al (I, 22(2):209-219, 2005, IDS), as applied to claims 4-5 and 8 above and in further view of Saint-Remy (b) (WO 2012/069568 A1, IDS).
The above 103 rejection of suggests and teaches that which is set forth above.
 Saint-Remy (b) teach that using bulky amino acids to stabilize the peptide into the CD1d molecule such as 1-4 amino acids on either or both ends of the peptide that comprise cysteine (see pages 7 and 23).
Thus, it view of these references, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to further modify the epitopes with flanking residues on each end that have cysteine because this would be expected to stabilize the epitope binding to CD1a in view of the teaching of Saint-Remy and Saint-Remy (b) about adding flanking bulky amino acids and cysteine.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     

Response to Arguments
	In the response, Applicant traverses the rejections and argues that “The mere fact that CD1a and CD1d are both “CD1” proteins does not mean that the proteins are similar structurally or functionally, much less that peptide epitopes that bind to one protein with increased capacity would be obtainable by the same methods used with respect to a different protein. The Office has reached this conclusion without any supporting evidence.

In fact, it is recognized in the art that CD1d is distinct from CD1a, CD1b and CD 1c,
proteins, and there are major genetic, structural, cell distribution and functional property
differences between these two groups of CD1 proteins. This is explained in the present
application (e.g., paragraphs 6-9 of published application), and in the very references cited by
the Office. For instance, Zajonc et al. categorizes CD 1a/b/c/e proteins as “group | proteins”
and CD1d as a “group 2 protein” based on structural and functional differences (Zajonc at p.
209, paragraph bridging left and right columns). As Zajonc explains, group 1 (CD1a/b/c/e)
proteins are thought to participate in host defence by presenting microbial lipid antigens to
cytotoxic T cells, whereas group 2 (CD1d) proteins respond to endogenous antigens and carry
out immunoregulatory functions (id.).

Moreover, nothing in cited references provides any other suggestion to substitute
CD 1d with CD1a/b/c in the method of St. Remy, as proposed by the Office. The pending
claims recite methods that involve applying and/or modifying peptidic epitopes to CD1a/b/c
expressing cells and analzying the effect on NKT cell activation. Zajonc et al. is concerned
with showing how CD 1a can bind and present chemically diverse antigens, and concludes
based on crystal structure that the diverse binding of CD 1a is due to the fact that it binds
principally to the lipid portion of the lipopeptide antigens (e.g., Zajonc et al., discussion
beginning at p. 216, first column, first full paragraph). Zajonc discloses that the alkyl chain
of the lipopeptide is anchored to CD 1a, and that the peptide portion protrudes for recognition
by the TCR (Zajonc et al. Summary and at page 210, left column, second full paragraph).
This is different from the present invention which relates to peptide epitopes that anchor to CD 1a/b/c. Zajonc et al. does not provide any suggestion regarding the importance of specific
hydrophobic amino acids in the peptide and the capacity to bind to CD Ja.

Zajonc et al. also fails to suggest any step of contacting CD1a expressing cells with
NKT cells, much less measuring activation of NKT cells. Instead, Zajonc et al. uses a highly
artificial detection assay involving J.RT-3 transfected (transformed) with the alpha and beta
chain of CD8-2 T cells. Thus, the reporter cells are not naturally-occurring cells and the
skilled person cannot determine from this assay whether T cell stimulation and intracellular
signalling would be similar for a different cell type.”

	
In response, while the arguments and record as a whole have been considered, they were not found persuasive because, as a first point, the fact that there are genetic, structural, cell distribution and functional property differences between these CD1 proteins would further motivate one to substitute CD1a for CD1d in the methods of Saint-Remy to compare how CD1a differs in the assay from CD1d.  The CD1 proteins, while distinct, are all involved in the presentation of lipid antigens to T cells, so one would be motivated to compare CD1a with CD1d and also expect that epitopes presented by CD1a could be modified to alter NKT cells activation because it is known in the art that epitopes can be modified to decrease or increase binding in general, and that such modified epitopes that have better activation could be selected as disclosed in the prior art.  Furthermore, the claimed invention is a screening method to identify and select modified epitopes that increase activation of NKT cells and one of skill in the art would expect that presentation by CD1a or CD1d would both be able to be used in such a screening assay.
	Finally, while Applicant submits that “As Zajonc explains, group 1 (CDla/b/c/e) proteins are thought to participate in host defense by presenting microbial lipid antigens to cytotoxic T cells, whereas group 2 (CD1d) proteins respond to endogenous antigens and carry out immunoregulatory functions (id.)”, it is further noted that Zajonc explains that there is an established role for group 2 (CD1d) proteins in host defense as well (see page 209, right column), so the differences and similarities of these proteins in activating NKT cells and how epitopes could be modified to increase that activation would be of interest to one of ordinary skill in the art.
Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, for these reasons and the reasons set forth in the previous office action, these rejections are being maintained.



Conclusion
	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,						
Brad Duffy						
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
December 2, 2022